COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 SOUTHWESTERN BELL TELEPHONE                      §
 COMPANY, L.P. and SOUTHWESTERN                                   No. 08-10-00049-CV
 BELL COMPANY,                                    §
                                                                     Appeal from the
                   Appellants,                    §
                                                              205th Judicial District Court
 v.                                               §
                                                                of El Paso County, Texas
                                                  §
 RACHEL ALEXANDER,                                                  (TC# 2008-901)
                                                  §
                   Appellee.

                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to vacate the trial court’s judgment in this case

and dismiss the appeal as the parties have resolved their disputes. The motion states that the

parties have reached an agreement settling all issues and claims between them. They request an

order: (1) vacating the judgment entered in the court below; (2) releasing the surety from any

further obligation regarding the supersedeas bond; and (3) dismissing the appeal.

               Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose

of an appeal in accordance with an agreement signed by the parties or their attorneys and filed

with the clerk. See TEX .R.APP .P. 42.1(a). Having considered this motion, and as it otherwise

complies with the requirements of Rule 42.1(a)(2), we conclude the motion should be

GRANTED in part and DENIED in part. In accordance with our authority pursuant to Rule

43.2(e), we will vacate the trial court’s judgment. See TEX .R.APP .P. 43.2(e). Having taken such

affirmative actions, we must deny the parties’ request to dismiss the appeal. In addition, as

specifically requested by the parties in furtherance of their settlement, the corporate surety shall
be released from any further obligation or liability related to the supersedeas bond filed in this

case. As the motion indicates, the parties have so agree, each shall bear their own appellate

costs. See TEX .R.APP .P. 42.1(d). This Court’s mandate shall issue without delay.



May 25, 2011
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                 -2-